Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/15/2022 has been entered. 
Response to argument
Applicant's arguments with respect to amended claims and originally presented claims have been fully considered but they are moot in view of the new grounds of rejection. 
During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." Phillips v. AWH Corp., 415 F.3d 1303, at 1316 (Fed. Cir. 2005). See also In re Hyatt, 211 F.3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 29 and 39-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US 20180310017 A1) in view of ASAKA et al (US 20140185683 A1) and PARK et al (US 20180124398 A1).
             Regarding claim 29 and 39-40, Chen discloses a method/apparatus by a processor of decoding a picture [e.g. FIG. 2], the method comprising: 
              determining an availability of a temporal candidate of a current block [e.g. current block 421] with predetermined size [e.g. FIG. 3-4; available temporal MVP candidate; [0059 and 0065[; blocks MXN pixels]; 
              determining whether one neighboring block spatially adjacent to the current block in a current picture is available [e.g. FIG. 3-4; a left MVP can be a first available candidate from positions {A0, A1}];
              obtaining a first motion vector by using a motion vector of the neighboring block when the one neighboring block is available, [e.g. FIG. 3-4; a left MVP can be a first available candidate from positions {A0, A1}]; 
              generating a candidate list [e.g. temporal neighboring candidates] comprising the temporal candidate when the temporal candidate is available [e.g. FIG. 3-4; a left MVP can be a first available candidate from positions {A0, A1}, a top MVP can be an available candidate from positions {B0, B1, B2}]; 
              when the temporal candidate is selected from among candidates included in the candidate list [e.g. FIG. 1; a selected MVP candidate having a best motion vector coding efficiency]; 2

              determining a motion vector of a first sub-block [e.g. FIG. 5; 511] in the current block, the motion vector of the first sub-block a motion vector [e.g. 541] being determined based on a motion vector of a first sub-block [e.g. 521] in a predetermined picture [e.g. a reference picture 520]; 
              determining a motion vector of a second sub-block [motion vector for 512] in the current block [510]; the motion vector of the second sub-block being determined based on a motion vector [e.g. 542] of a second sub-block [e.g. 522] in the predetermined picture [e.g. 520]; and 
              reconstructing the current block by using the motion vector of the first sub-block in the current block and the motion vector of the second sub-block in the current block [e.g. FIG. 2 and 5, reconstructed video data],
              wherein the first sub-block in the predetermined picture and the second sub-block in the predetermined picture are determined based on the temporal motion vector [e.g. FIG. 5], and 
              Although Chen discloses determining an availability of a temporal candidate of a current block [e.g. current block 421] with predetermined size [e.g. FIG. 3-4; available temporal MVP candidate; [0059 and 0065[; blocks MXN pixels] and adding zero motion vector candidates when the number of available MVPs is less than two, it is noted that Chen differs to the present invention in that Chen fails to explicitly disclose the details of determining adding zero motion vector and an availability of a first candidate by comparing a size of the current block.
             However, ASAKA teaches the well-known concept of determining an availability of a candidate information by comparing a size of the current block [e.g. FIG. 4 and 6-8;  the available block candidates information determined by the block size].
              It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the image processing system disclosed by Chen to exploit the well-known coding video data technique taught by ASAKA as above, in order to provide reduced additional information of motion vector selection information while improving the degrees of freedom for calculating the motion vector by selecting one from encoded blocks [See ASAKA; [0009]].
	Moreover, PARK teaches the well-known concept of when the one neighboring block is not available, the temporal motion vector is determined as a zero vector [e.g. FIG. 11; a zero motion vector is applied when neighbor block F is unavailable].
              It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the image processing system disclosed by Chen to exploit the well-known coding video data technique taught by ASAKA and PARK as above, in order to provide reduced additional information of motion vector selection information while improving the degrees of freedom for calculating the motion vector by selecting one from encoded blocks [See ASAKA; [0009]] and improved coding efficiency [See PARK; [0021]].

	Regarding claim 41, this is an encoding method that includes same limitation as in claim 29 above, the rejection of which are incorporated herein.  Furthermore, Chen disclose an encoding method/apparatus [e.g. FIG. 1].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee et al (US 20140140408 A1).
LIM et al (US 20160360229 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHUBING REN whose telephone number is (571)272-2788. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 571-2727383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHUBING REN/Primary Examiner, Art Unit 2483